The plaintiff was arrested in a criminal proceeding at the instance of the defendants, and was charged with embezzling goods to the amount of $80 belonging to the defendants. The plaintiff insisted that he purchased the goods out and out, and the defendants insisted that the goods were simply consigned to him to be sold, etc. The plaintiff was arrested and brought before a justice of the peace for trial, when the plaintiff "acknowledged the claim and arranged with the prosecutors that if they would withdraw the suit or take a nol. pros.,   (32) he would settle the claim, which was agreed to."
The plaintiff paid the claim, and the prosecutors took a nol. pros. and paid the cost of the criminal action. Plaintiff was thereupon discharged, and brought this action for damages, alleging that the prosecution was malicious. The issues were found in favor of the plaintiff and he had judgment, from which the defendants appealed.
His Honor charged the jury that upon the facts in this case the burden was upon the plaintiff to show to the satisfaction of the jury, by a preponderance of evidence, that the prosecution was not only malicious, but that it was also commenced and the defendant was arrested without probable cause, and that the prosecution had terminated before the commencement of this action. This charge was quite favorable to the defendants, and as the plaintiff made no exception those questions are out of our way. It is well settled that the criminal *Page 24 
proceeding must be legally terminated before an action of this nature can be maintained, and it is unnecessary to cite authorities on that proposition.
What constitutes a legal termination of the criminal action is a question upon which the authorities are conflicting in different States. We shall not review them nor collect them into opposing scales for the purpose of finding in which scale is the preponderance of evidence, as this Court has said that a nolle prosequi is sufficient to enable a party to maintain his action. Hatch v. Cohen, 84 N.C. 602; Welch(33)  v. Cheek, 115 N.C. 310; Groves v. Dawson, 133 Mass. 419. The essential thing is that the prosecution on which the action for damages is based should have come to an end. How it came to an end is not important to the party injured, for whether it ended in a verdict in his favor, or was quashed, or a nol. pros. was entered, he has been disgraced, imprisoned and put to expense, and the difference in the cases is one of degree, affecting the amount of the recovery.
The defendants contend, however, that when a nol. pros. is obtained by the procurement or consent of the plaintiff, that is an exception to the above rule. We are not aware that question has ever been presented to this Court, but we are inclined to agree to that proposition. In Langford v. R. R., 114 Mass. 431, it was held: "Where a nol. pros. is entered by the procurement of the party prosecuted, or by his consent, or by way of compromise, such party cannot have an action for malicious prosecution." We do not think, however, that the facts in the present case make an exception to the general rule. The plaintiff protested all the time that his arrest was malicious and without just cause. There was no compromise, as the plaintiff only paid his debt, which he was in duty bound to do, and the defendants paid the cost of the prosecution. This was the arrangement or agreement, and nothing appears to show that the plaintiff procured the nol. pros. any more than that the defendants entered it on their own motion. In fact, their paying the costs rather indicates their desire to have a "stetprocessus," as it is called in the early books, and also indicates that their action was instituted more for the purpose of collecting their debt than because of any criminal offense, or from any patriotic motive, (34)  which purpose can receive no sanction in this Court, and should not be encouraged in any court. It is an authorized mode of the strong controlling the weak.
"Procure" means "to contrive, to bring about, to effect, to cause." Webster Dict. Procure means action, and the nol. pros. must have been at the instance or request of the plaintiff. If it cannot be seen *Page 25 
at whose instance the dismissal was entered, then the general rule prevails, because the reason and the grounds upon which the exception is based do not appear.
No error.
Cited: Welch v. Cheek, 125 N.C. 355; Wilkinson v. Wilkinson,159 N.C. 266.
(35)